Detailed Action
This action is in response to application filed on 12/04/2020, which claims priority to PCT/US2019/027660 filed on 04/16/2019, which further claims priority to U.S. provisional application no. 62/691061 filed on 06/28/2018. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim 21 is canceled. 

Information Disclosure Statement
The information disclosure statement filed 12/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings submitted on 12/04/2020 are accepted.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10:
In summary, claim 10 recites “system comprising… processing devices… machine-readable storage devices”.  The specification fails to provide a deliberate and limiting definition for “processing devices” and/or “machine-readable storage devices”.  Under broadest reasonable interpretation, “processing devices” and/or “machine-readable storage devices” can fairly be construed as software per se and/or carrier waves respectively.  The system claim fails to recite at least one component that is necessarily a hardware. 
Thus, the recited “system” is not a "process", a "machine", a "manufacture", or "composition of matter", as defined in 35 U.S.C. 101.  
At least due to dependency, claims 11-18 are rejected under the same rational as set forth for claim 10. 

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19:
In summary, claim 10 recites “machine-readable storage devices”.  The specification fails to provide a deliberate and limiting definition for “machine-readable storage devices”.  Under broadest reasonable interpretation, “machine-readable storage devices” can fairly be construed as carrier waves.  

At least due to dependency, claims 20 is rejected under the same rational as set forth for claim 19. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1-7, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caputo et al. (US 2008/0027914 A1, referred hereinafter as D1) in view of Singh et al. (US 2009/0144240 A1, referred hereinafter as D2). 

As per claim 1, D1 discloses, 
A computer-implemented method, comprising, (D1, title, abstract).  
receiving, by a computing system, a first input associated with a bookmark, (D1, 0026 discloses user requesting for the saving of a bookmark).  
in response to receiving the input, obtaining, by the computing system, context data for deriving annotations for the bookmark, (D1, figure 5, 0026-0032 discloses user requesting for the saving of a bookmark, and based on the input collecting context information including meta information, tags, descriptions as annotations for the bookmark.).   
obtaining, by an annotation engine of the computing system, multiple annotations that are derived using information included in the context data and a transcription of the first input associated with the bookmark, (D1, figure 5, 0026-0032 discloses user requesting for the saving of a bookmark, and based on   
generating, by the annotation engine, a set of annotations for retrieving the bookmark, each annotation in the set of annotations being generated from the obtained multiple annotations, (D1, figure 5, 0005-0006, 0026-0032 discloses user requesting for the saving of a bookmark, and based on the input collecting context information including meta information, tags, descriptions as annotations for the bookmark and additional tags/information from user via displayed interface input fields as shown in figure 5.  D1 further discloses using tag information to search and/or retrieve various bookmarks.).   
and using, by the computing system, a particular annotation in the set of annotations to retrieve the bookmark for accessing a resource page, (D1, figure 5, 0005-0006, 0026-0032 discloses user requesting for the saving of a bookmark, and based on the input collecting context information including meta information, tags, descriptions as annotations for the bookmark and additional tags/information from user via displayed interface input fields as shown in figure 5.  D1 further discloses using tag information to search and/or retrieve various bookmarks.).  
D1 fails to expressly disclose - generating, by the annotation engine, an importance value for each annotation, the importance value characterizing a relationship between each annotation and at least one of: i) the information included in the context data; or ii) the transcription of the first input…. and each annotation having an importance value that exceeds a threshold value. 
D2 (0052-0053) discloses adding tags to overlay links by generating, by the annotation engine, an importance value (e.g. desirability factor) for each annotation (e.g. tags), the importance value characterizing a relationship (e.g. intersection of “S” and tags being analyzed and popularity of tag is taken into account) between each annotation and at least one of: i) the information included in the context data; or ii) the transcription of the first input…. and each annotation having an importance value that exceeds a threshold value. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include generating, by the annotation engine, an importance value for each annotation, the importance value characterizing a relationship between each annotation and at least one of: i) the information included in the context data; or ii) the transcription of the first input…. and each annotation having an importance value that exceeds a threshold value.  This would have been obvious for the purpose of using diverse and popular tags to supplement search results as disclosed by D2 (abstract, figure 4). 

	
	
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses, 
wherein using the particular annotation comprises: receiving, by the computing system, a second input; and selecting, by the annotation engine and based on the second input, the particular annotation from the set of annotations to cause retrieval of the bookmark; and using, by the computing system, the particular annotation to retrieve the bookmark for accessing the resource page, (D1, figure 5, 0005-0006, 0026-0032 discloses user requesting for the saving of a bookmark, and based on the input collecting context information including meta information, tags (e.g. one or more inputs), descriptions as annotations for the bookmark and additional tags/information from user via displayed interface input fields as shown in figure 5.  D1 further discloses using tag information to search and/or retrieve various bookmarks.).  

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein selecting comprises: analyzing a transcription of the second input, obtaining one or more terms from the transcription of the second input; for each annotation in the set of annotations: determining a similarity score that indicates an extent to which terms in the transcription of the second input matches terms in the annotation for retrieving the bookmark, and selecting the particular annotation based on the similarity score for the annotation (D1, figure 5, 0005-0006, 0026-0032, 0059 discloses user requesting for the saving of a bookmark, and based on the input collecting context information including meta information, tags (e.g. one or more inputs), and/or extracting tags from user notes, descriptions as annotations for the bookmark and additional tags/information from user via displayed interface input fields as shown in figure 5.  D1 further discloses using tag information to search and/or retrieve various bookmarks based on received keywords, where a relevance score is calculated based on the received  
D1 fails to expressly disclose - exceeding a threshold similarity score.
However, the examiner takes official notice the filtering data or displaying that exceeds a threshold similarity score was notoriously well known before effective filing of the invention. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include exceeding a threshold similarity score.  This would have been obvious for the purpose of filtering and displaying only relevant data meeting some predetermined threshold similarity score and eliminating from display any irrelevant data as known to one of ordinary skill in the art.  

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the particular annotation is configured as a trigger to cause retrieval of the bookmark and the method further comprises, (D1, figure 5, 0005-0006, 0026-0032 discloses user requesting for the saving of a bookmark, and based on the input collecting context information including meta information, tags, descriptions as annotations for the bookmark and additional tags/information from user via displayed interface input fields as shown in figure 5.  D1 further discloses using tag information to search and/or retrieve various bookmarks.).  
determining, by the computing system, that a trigger condition is satisfied based on analysis of a transcription of a second input; retrieving, by the computing system, the bookmark from a bookmark index in response to determining that the trigger condition is satisfied, (D1, figure 5, 0005-0006, 0026-0032, 0059-0060, 0062 discloses user requesting for the saving of a bookmark, and based on the input collecting context information including meta information, tags, descriptions as annotations for the bookmark and additional tags/information from user via displayed interface input fields as shown in figure 5.  D1 further discloses using tag information to search and/or retrieve various bookmarks if the tags match they keywords.).  
 and providing, by the computing system, the bookmark for display at a client device in response to retrieving the bookmark from the bookmark index, (D1, figure 5, 0005-0006, 0026-0032 discloses user requesting for the saving of a bookmark, and based on the input collecting context information including meta information, tags, descriptions as annotations for the bookmark and additional tags/information from user via displayed interface input fields as shown in figure 5.  D1 further discloses using tag information to search and/or retrieve various bookmarks.).  

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein the context data for deriving the annotations is obtained from a plurality of data sources, each data source of the plurality of data sources comprising at least one of: i) an identifier for the bookmark; ii) a resource identifier stored as the bookmark; iii) a resource page that is accessed using the resource identifier; iv) text of the resource page; or v) information obtained from a search engine based on search queries that reference the resource identifier, (D1, figure 5, 0005-0006, 0026-0032 discloses user requesting for the saving of a bookmark, and based on the input collecting context information including meta information from content of document, tags, descriptions as annotations for the bookmark and additional tags/information from user via displayed interface input fields as shown in figure 5.  D1 further discloses using tag information to search and/or retrieve various bookmarks.).  

As per claim 6, the rejection of claim 5 further incorporated, D1 discloses,
wherein the context data for deriving the annotations comprises an N-gram and data describing an entity, each of the N-gram and the data describing the entity being obtained from a plurality of data sources with reference to the transcription of the first input, (D1, figure 5, 0005-0006, 0026-0032 discloses user requesting for the saving of a bookmark, and based on the input collecting context information including meta information, tags, descriptions (e.g. “n-gram”) the document/url as annotations for the bookmark and additional tags/information from user via displayed interface input fields as shown in figure 5, where, merely displaying of n-grams and associated user tags in the same form/table can fairly be construed as annotations/n-grams having reference/association with user inputted tags as shown in figure 5.   D1 further discloses using tag information to search and/or retrieve various bookmarks.).   

As per claim 7, the rejection of claim 5 further incorporated, D1 discloses,
wherein: i) the resource page is generated by a web-browser application, and ii) the resource identifier is a uniform resource locator (URL) that provides a resource address for accessing the resource page, (D1, figure 5, 0003, 0005-0006, 0019b 0026-0032 discloses user being able to navigate to various webpages (e.g. rendered by browser as shown in figure 5) and bookmark the webpage including its URL.).   


As per claims 10-16, 18-20:
Claims 10-16, 18-20 are system and medium claims corresponding to method claims 1-6, and 9, and are of substantially same scope. 
Accordingly, claims 10-16, and 18-20 are rejected under the same rational as set forth claims 1-6, and 9. 

Claims 8-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Caputo et al. (US 2008/0027914 A1, referred hereinafter as D1) in view of Singh et al. (US 2009/0144240 A1, referred hereinafter as D2) in view of Chang et al. (US 2015/0379128 A1, referred hereinafter as D3). 



As per claims 8, and 17, the rejection of claims 5, and 14 further incorporated, D1 discloses,
wherein: i) the resource page is generated by an application accessed using a client device, , and ii) the resource identifier is a uniform resource locator (URL) for the resource page and is obtained from the application index, (D1, figure 5, 0003, 0005-0006, 0019b 0026-0032 discloses user being able to navigate to various webpages (e.g. rendered by browser application as shown in figure 5) and bookmark the webpage including its URL.).
D1 fails to expressly disclose - the application being configured to store one or more deep-links in an application index… comprising address data about the application.
D3 discloses a method "for generating native application deep links." The method comprises steps of "determining a uniform resource identifier (URI) pattern for a native application” and then using that URI pattern to index application pages in a native application, D3 (0005-0007). D1 discloses that native applications and application pages are different from a web-browser and web pages; native applications are applications "specifically designed to run on a particular user device operating system and machine firmware," and an application page "differs from a rendered web resource in that the application page is generated within and specific to the native application, while a web resource may be rendered in any browser.”, D3 (0035-0036). D3 discloses generating a native application index to generate a list of links to application pages in a native application, D3 (0023-0031). The application index for a native application comprises resource identifiers including web standard URLs or custom URIs, D3 (0045).
the application being configured to store one or more deep-links in an application index… comprising address data about the application.  This would have been obvious with predicable of results of allowing users to bookmark deep-links referencing content/pages in applications in addition to standard webpages disclosed by D3. 


As per claim 9, the rejection of claim 5 further incorporated, D1 discloses,
wherein the resource identifier is at least one of: a) data identifying a screen image of the resource page generated by an application accessed using a client device, or b) a deep-link that provides a resource address for accessing the resource page… , (D1, figure 5, 0003, 0005-0006, 0019b 0026-0032 discloses user being able to navigate to various webpages (e.g. rendered by browser as shown in figure 5) and bookmark the webpage including its URL.). 
D1 fails to expressly disclose - a deep-link that provides a resource address for accessing the resource page of the application. 
D3 discloses a method "for generating native application deep links." The method comprises steps of "determining a uniform resource identifier (URI) pattern for a native application” and then using that URI pattern to index application pages in a native application, D3 (0005-0007). D1 discloses that native applications and application pages are different from a web-browser and web pages; native applications are applications "specifically designed to run on a particular user device operating system 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include a deep-link that provides a resource address for accessing the resource page of the application.  This would have been obvious with predicable of results of allowing users to bookmark deep-links referencing content/pages in applications in addition to standard webpages disclosed by D3. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
	DOCUMENT-IDENTIFIER:    US 20150185985 A1 
 	TITLE: SYSTEM FOR PROVIDING MOTION AND VOICE BASED BOOKMARK 
                        AND METHOD THEREFOR
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144